CRANDALL, Chief Judge.
Defendant, Denny Clayton, appeals from his conviction, after a jury trial, of leaving the scene of a motor vehicle accident, a class D felony. § 577.060, RSMo (1986). Defendant was sentenced to imprisonment for three years. We affirm.
Viewed in a light most favorable to the conviction, the evidence is that during the early evening of January 14, 1990, defendant was operating a motor vehicle with a passenger which ran a stop sign at the intersection of Chippewa and Nebraska in the City of St. Louis. Defendant continued traveling north on Nebraska, ran the stop sign at the intersection of Nebraska and Miami and collided with two other cars already in that intersection. The drivers of the other vehicles were injured and defendant’s passenger was knocked unconscious as a result of the accident. Defendant then climbed out of the driver’s window of the car he was driving and ran from the accident scene without identifying himself to the injured parties or the police. The police apprehended defendant a few blocks from the accident.
On appeal, defendant challenges the sufficiency of the evidence. He argues that there was insufficient evidence to prove that he knew that one or more persons were injured as a result of the car accident.
“Knowledge” is an essential element of the crime of leaving the scene of a motor vehicle accident. See § 577.060.1, RSMo (1986). Actual, rather than constructive, knowledge is required. State v. Dougherty, 358 Mo. 734, 216 S.W.2d 467, 472 (1949). Actual knowledge, however, may be proved by indirect evidence and reasonable inferences drawn therefrom. State v. Allen, 800 S.W.2d 82, 85 (Mo.App.1990).
Here, the evidence shows that the drivers of the two other vehicles were both injured. One of them was seriously injured and was lying in the street unconscious near her car. The other driver, was knocked unconscious and was treated for minor injuries at the scene. Defendant’s passenger was knocked unconscious. The intersection where the accident occurred was well lighted. Defendant fled from the scene. The jury could reasonably infer from the evidence that defendant actually knew that one or more persons were injured as a result of the accident. Defendant’s point is denied.
The judgment is affirmed.
SIMON and REINHARD, JJ., concur.